          Case 1:20-cr-00460-LJL Document 21
                                          20 Filed 12/11/20 Page 1 of 1
                                                                      2
                                           U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                       December 11, 2020
By ECF
The Honorable Lewis J. Liman                GRANTED.
United States District Judge                The Status Conference previously set for December 16,
Southern District of New York               2020 is rescheduled to February 19, 2021 at 10:30AM.
500 Pearl Street                            Parties are directed to dial into the Court's teleconference
New York, New York 10007                    line at 888-251-2909 and use access code 2123101.
                                                                    12/11/2020
       Re:     United States v. Igartua, 20 Cr. 460 (LJL)

Dear Judge Liman:

        The Government writes, with the consent of all defense counsel, to request a sixty-day
adjournment of the next status conference, currently scheduled for December 16, 2020, so that the
parties may further discuss a potential pre-trial resolution of this case. The Government
understands that the Court and the defendants are available on February 19, 2021.

       The Government respectfully requests, with the consent of defense counsel, that the time
between December 16, 2020, and the next status conference, be excluded pursuant to the
provisions of the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), to allow the parties time to continue
to engage in discussions regarding a potential pretrial resolution. The Government respectfully
submits that the proposed exclusion would be in the interest of justice. Pursuant to the Court’s
Individual Practices in Criminal Cases, the Government has included a proposed order for the
Court’s consideration.

                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       Acting United States Attorney for the
                                                       Southern District of New York

                                                 By:      /s/
                                                       Kaylan E. Lasky
                                                       Assistant United States Attorney
                                                       (212) 637-2315
cc: Martin Cohen, Esq.
    Cesar de Castro, Esq.
